PER CURIAM.
Jeffrey Lee Ingram appeals a nonfinal order transferring jurisdiction to Seminole County. We reverse.
Subsequent to the parties’ dissolution of marriage in Dade County, the trial court, on its own initiative, transferred venue for enforcement and modification proceedings to Seminole County. Because there was no factual basis furnished to the trial court to support the transfer to Seminole County, the trial court abused its discretion by transferring venue. Groome v. Abrams, 448 So.2d 82 (Fla. 4th DCA 1984); Taylor v. Dasilva, 401 So.2d 1161 (Fla. 3d DCA 1981).
*387Our ruling is without prejudice to consideration of a motion to transfer venue by either party or on the court’s own motion if notice and proper evidentiary findings are provided.
Reversed.